Citation Nr: 0511051	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  98-02 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in February 1998, and a 
substantive appeal was received in March 1998.  

On several occasions, the veteran was scheduled for RO 
hearings but requested postponement on each occasion.  In 
December 2002, the veteran indicated that he did not have any 
further evidence or argument to present.  In May 2003, he 
reported that he did not want any more time to provide 
evidence in support of his claim.  The veteran has not 
indicated that he still desires a hearing.  The Board finds 
the veteran has abandoned his request for a hearing.  

The issue on appeal was originally before the Board in August 
2003 when it was remanded for additional evidentiary 
development and to cure a procedural defect.  


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is psychiatric disorder otherwise related to such 
service. 

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran's non-combat stressors have not been 
verified.  


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002);  38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for PTSD.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in February 2004 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the February 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, and VA, have been obtained.  The record as it stands 
includes sufficient competent evidence to decide these 
claims.  The veteran has not been afforded a VA examination 
in connection with his claims.  The Board has determined, 
however, in light of the finding below that the veteran's 
claimed non-combat stressors have not been verified, that no 
VA examination is required.  A perquisite for a diagnosis of 
PTSD is a verified stressor and any examination based on an 
unverified stressor cannot constitute competent evidence.  In 
August 2003, the Board remanded the issue on appeal to obtain 
the veteran's Navy performance evaluations.  VA was 
subsequently informed that another search for the information 
was negative and that the documents were not associated with 
the veteran's file.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Court of Appeals for Veterans 
Claims has emphasized that -

"eligibility for a PTSD service-connection award requires" . 
. . specifically, "(1) [a] current . . . medical diagnosis of 
PTSD . . . ; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  If the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressor is that he was 
sexually assaulted during his period of active duty.  In this 
regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  The 
record shows that the veteran was advised of these provisions 
in a November 2002 RO letter and was furnished a personal 
assault questionnaire at that time which listed in detail the 
provisions subsequently set forth by the above regulation.  

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3)).  

Analysis

The claims file evidences diagnoses of mental disorders other 
than PTSD including a diagnosis of depression in November 
1996 and a diagnosis of major depressive disorder included in 
a March 1997 clinical record.  Significantly, there is no 
competent evidence of record which links an acquired 
psychiatric disorder other than PTSD to the veteran's active 
duty service in any way.  Neither of these records links 
depression or major depressive disorder to the veteran's 
active duty service.  

Additionally, there is no competent evidence in the service 
medical records documenting the presence of an acquired 
psychiatric disorder.  An April 1975 clinical record includes 
a diagnosis of immature personality.  It was noted in the 
record that the veteran was being seen at that time due to an 
inability to adapt to the Navy or to learn a simple security 
patrol route.  He had seen a psychiatrist as a teenager prior 
to his active duty service.  The veteran was to be evaluated 
for a possible psychosis.  A subsequent consultation note was 
to the effect that the veteran was not psychotic; the 
impression was immature personality.  There are no other 
notations in the service medical records of complaints of, 
diagnosis of or treatment for any mental disorder.  A 
personality disorder is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  Clinical evaluation of the 
veteran's psychiatric make-up was normal at the time of the 
June 1975 separation examination.  

There is no competent evidence of record evidencing the 
presence of a psychiatric disability within one year of 
discharge which would allow for a grant of service connection 
on a presumptive basis.  

The only evidence of record which indicates that the veteran 
has a psychiatric disability other than PTSD which was linked 
to active duty in any way is the veteran's own allegations.  
The veteran, however is a lay person and is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that service connection is not warranted for 
a psychiatric disability other than PTSD.  

The Board notes the claims file includes at least one 
diagnosis of PTSD which has been attributed to having its 
inception in the veteran's active duty service.  The veteran 
has not contended that he engaged in combat with the enemy.  
His claim for service connection for PTSD is based primarily 
on the allegation that he was sexually assaulted/raped while 
he was on active duty in April 1975.  The Board notes the 
veteran also alleged that he witnessed the death of civilians 
in the Philippine but did not provide any further descriptive 
information.  The Board finds there is insufficient evidence 
to attempt to verify the deaths of the civilians.  

The Board finds that the veteran's claim must be denied as 
there is no verification of the alleged in-service sexual 
assault.  The veteran has not indicated that he had informed 
anyone of the assault at that time it happened.  Service 
personnel records and service medical records do not document 
any evidence that the veteran reported that he was sexually 
assaulted during his active military service.  Nor do they 
include any complaints of, diagnosis of or treatment for any 
pertinent mental disorders.  An April 1975 clinical record 
includes a diagnosis of immature personality.  There are no 
notations in the service medical records of complaints of, 
diagnosis of or treatment for any mental disorder.  No 
pertinent abnormalities were noted on the report of the 
service separation examination which was conducted in June 
1975.  The Board finds the service medical records do not 
document the presence of a PTSD.  

In November 2002, the RO sent the veteran a letter requesting 
that he provide any additional evidence related to the sexual 
assault stressor.  The November 2002 letter specifically 
directed the veteran to report the existence of any evidence 
from sources other than the veteran's service records and 
current treatment records that may corroborate the veteran's 
account of the stressor incident.  In December 2002, the 
veteran submitted a stressor statement which was basically a 
reiteration of a previous stressor statement wherein he 
reported being sent to a tool room to pick up a wrench and 
then being attacked and sexually assaulted by a group of men.  
He also indicated in his December 2002 response that he did 
not have any further evidence or argument to present in 
support of his claim.  The Board finds the veteran has not 
indicated the existence of any evidence from sources other 
than the veteran's service records and current treatment 
records that may corroborate the veteran's account of the 
stressor incident.  

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incident 
without success.  There was no evidence of any requests for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  An April 
1975 clinical record indicates that the veteran was admitted 
to the sick list one day that month with a diagnosis of 
"medical observation."  The veteran was discharged back to 
full duty.  This record is neutral with respect to the 
veteran's claim.  It does not affirmatively indicate that a 
sexual attack took place.  The veteran has not referenced 
this record as being indicative of having been attacked.  The 
Board finds this evidence does not establish the presence of 
an in-service stressor.  

The record is void of medical or counseling records which 
document treatment directly related to the claimed incident, 
military or civilian police reports, or reports from crisis 
intervention or other emergency centers.  The service medical 
records do not demonstrate treatment for any injuries 
consistent with sexual or physical assault.  The veteran was 
advised to submit corroborating evidence regarding his 
claimed sexual harassment and/or rape, and he was sent the 
appropriate forms for reporting this information in 
accordance with VA provisions and current case law.  However, 
he has not provided any significant secondary evidence to 
support his assertion.

The Board concludes that the veteran's claimed in-service 
sexual assault stressor may not be accepted as fact.  
Accordingly, the diagnoses of PTSD associated with the claims 
files which are based on this reported history would be 
lacking probative value and rendered insufficient to support 
an award of service connection.  Without a diagnosis of PTSD 
based on a verified stressor, service connection for that 
disorder may not be granted.  Cohen, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  




ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


